Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Preliminary Amendment filed on 06/25/20 is acknowledged. 
Claims 3-6, 9-10, 12-13, and 15-18 were amended.
Claims 1-18 are pending and are included in the prosecution.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/25/20 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.
Drawings
The drawings are objected to because in FIG. 36 there is a discrepancy between the first bar identifier and the corresponding disclosure. In FIG. 36, the first bar is identified as a “disk-shaped round score line” (emphasis added). However, in the disclosure the disk-shaped orally disintegrating tablet (ODT) has a straight score line (Page 12, lines 31-37; Page 51, lines 14-18; and Page 5, lines 3-9). Also, a legend, as seen in FIG. 35, could be added to FIG. 36.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claim 11 recites: “(a/b) between the gradient a and the gradient b is 0.50 or less.” For examination purposes claim 11 is construed to be dependent on claim 10 since the only preceding claim that recites the gradient (a/b) is claim 10. 
Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Claim 10 (lines 2-8) recites “… wherein when a gradient of the disintegrating time (seconds) of the annular orally disintegrating tablet with respect to a tableting pressure (kN) upon compression forming is defined as a and a gradient of a disintegrating time (seconds) of a disk-shaped orally disintegrating tablet with respect to a tableting pressure (kN) upon compression forming is defined as b the disk-shaped orally disintegrating tablet having a same weight and external diameter as the weight and external diameter of the annular orally disintegrating tablet and having no hole, a ratio (a/b) between the gradient a and the gradient bis 0.90 or less.” The recitation of “a” and “b” could be better conveyed as follows: “… wherein a gradient (a/b) of the disintegrating time (seconds) of the annular orally disintegrating tablet with respect to a tableting pressure (kN) upon compression forming (a) and a disintegrating time (seconds) of a disk-shaped orally disintegrating tablet with respect to a tableting pressure (kN) upon compression forming (b) is 0.90 or less, the disk-shaped orally disintegrating tablet having the same weight and external diameter as the weight and external diameter of the annular orally disintegrating tablet and having no hole.”
Claim 11 recites: “(a/b) between the gradient a and the gradient b is 0.50 or less.” MPEP 608.01(m) states: “Each claim begins with a capital letter and ends with a period.” It is recommended that claim 11 be amended to recite: “The annular orally disintegrating tablet according to claim 10, wherein the gradient (a/b) between the gradient a and the gradient b is 0.50 or less.” If Applicant wishes to present claim 11 as an independent claim they should amend it accordingly. 
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 12-13, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoashi et al. (US 2012/0004321 A1).
Instant claim 1 is drawn to an annular orally disintegrating tablet, containing a drug and a disintegrating agent; and having a hole in a central portion and being annular, wherein a content of the disintegrating agent relative to a total weight of the annular orally disintegrating tablet is 2% by weight or more and 50% by weight or less.
Hoashi et al. teach an orally disintegrating tablet (ODT) containing a medicinal ingredient and having a disintegration time of 30 seconds or shorter (Abstract and claim 1). Medicinal ingredients include hypotensive agents ([0026]-[0027]). Disintegrants such as crospovidone are included in the ODT ([0033] and [0036]). The ODT may be round or doughnut shaped and may be provided with a dividing line so that the tablet can be divided ([0045]). Example 1 discloses the preparation of an ODT comprising 1 part by weight (pbw) of mannitol-silica composite particles, 1 pbw of crospovidone, 8 pbw of mannitol, and 1 pbw of magnesium stearate ([0048]-[0050]). Crospovidone is also disclosed in Examples 2-3 ([0051]-[0054]). The calculated weight percentage of crospovidone in the tablet of Example 1 is: 1 pbw crospovidone ÷ 11 pbw total weight = 9.09% by weight of crospovidone. The tablet diameter is 7.5 mm in Examples 1 and 2 ([0050] and [0052]), and 8.0 mm in Example 3 ([0054]). Compression pressure of 9 kN is disclosed ([0050], [0052], and [0054]).
Regarding instant claim 1, the limitation of an annular ODT is anticipated by the ODT (Abstract and claim 1) which is doughnut shaped ([0045]), as taught by Hoashi et al. The limitation of a drug is anticipated by the medicinal ingredients include hypotensive agents ([0026]-[0027] and claim 1), as taught by Hoashi et al. The limitations of a disintegrating agent and the content of the disintegrating agent are anticipated by the calculated weight percentage of 9.09% crospovidone in the ODT (Example 1 – [0048]-[0050]), as taught by Hoashi et al. The limitation of the annular ODT having a hole in a central portion is anticipated by the doughnut shaped ODT ([0045]), as taught by Hoashi et al. 
Regarding instant claim 2, the limitation of the annular ODT having a disintegrating time in an oral cavity of within 60 seconds is anticipated by the disintegration time of 30 seconds or shorter (Abstract, [0058] – Table 1), as taught by Hoashi et al. 
Regarding instant claims 6-7, the limitations of a polyvinyl pyrrolidone-based disintegrating agent (instant claim 6) and crospovidone (instant claim 7) are anticipated by the crospovidone in the ODTs (Examples 1-3 – [0048]-[0054]), as taught by Hoashi et al.
Regarding instant claims 12 and 18, the limitations of compression forming at a tableting pressure of 4 kN to 16 kN (instant claim 12) and 6 kN to 14 kN (instant claim 18) are anticipated by the compression pressure of 9 kN ([0050], [0052], and [0054]), as taught by Hoashi et al. 
Regarding instant claim 13, the limitation of a score line constituted of at least one groove is anticipated by the dividing line on the tablet ([0045]), as taught by Hoashi et al. 
Regarding instant claim 16, the limitation of an external diameter of 6 mm or more and 10 mm or less is anticipated by the tablet diameter of 7.5 mm in Examples 1 and 2 ([0050] and [0052]), and 8.0 mm in Example 3 ([0054]), as taught by Hoashi et al. 

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacob et al. (US 2015/0366801 A1).
Jacob et al. teach a rapidly dispersible dosage form of topiramate (Abstract, claims 1-3, 7-9, 11, 14, and 21-22). The dosage form is rapidly orodispersible and disperses within less than about 15 seconds when placed in the mouth of a subject ([0002], [0047]). The dosage form is shaped like a donut which may improve the dispersion time versus a shape of similar volume and composition but having no through-hole ([0063] and claims 1 and 9). The donut, ring or tube shaped dosage form has a bore or hole having a diameter in the range of 3-10 mm ([0069] and FIGS. 4A and 4B). 

    PNG
    media_image1.png
    196
    495
    media_image1.png
    Greyscale

The drug is topiramate (Abstract, claim 1, Example 4 – [0144]). One or more disintegrants are included in an amount ranging from 0-30% based upon the final weight of the dosage form ([0026], [0087], Example 4 – [0144]). Suitable disintegrants include crospovidone ([0087]) in an amount of 4.5-10% wt (Example 4 - [0145]). A dosage form having a diameter of 1.1 cm is disclosed ([0158]). 
Regarding instant claim 1, the limitations of an annular ODT tablet and the annular ODT having a hole in a central portion are anticipated by the dosage form shaped like a donut, ring or tube having a bore or hole in the center ([0063, [0069], FIGS. 4A and 4B, and claims 1 and 9), as taught by Jacob et al. The limitation of a drug is anticipated by the topiramate (Abstract, claim 1, Example 4 – [0144]), as taught by Jacob et al. The limitations of a disintegrating agent and the content of the disintegrating agent are anticipated by the disintegrants including crospovidone in an amount of 4.5-10% wt ([0026], [0087], Example 4 – [0144]-[0145]), as taught by Jacob et al. The limitation of the annular ODT having a hole in a central portion is anticipated by the doughnut shaped ODT ([0045]), as taught by 
Regarding instant claim 2, the limitation of the annular ODT having a disintegrating time in an oral cavity of within 60 seconds is anticipated by the dispersion time of less than about 15 seconds ([0002], [0047]), as taught by Jacob et al. 
Regarding instant claim 5, the limitation of the internal diameter which is larger than 0 mm and 4 mm or less is anticipated by the donut, ring or tube shaped dosage form having a bore or hole with a diameter in the range of 3-10 mm ([0069] and FIGS. 4A and 4B), as taught by Jacob et al. 
Regarding instant claims 6-7, the limitations of a polyvinyl pyrrolidone-based disintegrating agent (instant claim 6) and crospovidone (instant claim 7) are anticipated by the crospovidone ([0087], Example 4 – [0145]), as taught by Jacob et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US 2015/0366801 A1), as applied to claims 1-2 and 5-7 above.
Instant claim 3 is drawn to the annular ODT according to claim 1, wherein a ratio between an external diameter and an internal diameter is 10:1 to 10:4.
The teaching of Jacob et al. is discussed above.
Although Jacob et al. teach a dosage form having a diameter of 1.1 cm (11 mm) ([0158]) and a donut shaped dosage form having a bore or hole with a diameter in the range of 3-10 mm ([0069] and FIGS. 4A and 4B), they do not expressly teach an embodiment with a ratio between an external diameter and an internal diameter of 10:1 to 10:4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a rapidly dispersible dosage form containing a drug and a disintegrating agent, wherein the dosage form has a diameter of 1.1 cm (11 mm) and is shaped like a donut having a bore or hole with a diameter in the range of 3-10 mm, as taught by Jacob et al., modify the diameter of the bore or hole within the range taught by Jacob et al. and produce the instant invention.
The calculated ratio between the external diameter and internal diameter disclosed by Jacob et al. is 11 mm : 3 mm or 3.67 : 1, which lies within the claimed range of 10:1 to 10:4. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” One of ordinary skill in the art would have found it obvious to modify the ratio between the external diameter (11 mm) and the internal diameter (3-10 mm) as taught by Jacob et al. based on the desired oral disintegration time, tablet friability, integrity and stability. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims 3-4, the limitations of a ratio between an external diameter and an internal diameter is 10:1 to 10:4 (instant claim 3) and 10:1 to 6:2 (instant claim 4) would have been obvious over the dosage form having a diameter of 1.1 cm (11 mm) ([0158]) and a donut shaped dosage form having a bore or hole with a diameter in the range of 3-10 mm ([0069] and FIGS. 4A and 4B), as taught by Jacob et al. The calculated ratio between the external diameter and internal diameter disclosed by Jacob et al. is 11 mm : 3 mm or 3.67 : 1, which lies within the claimed ranges of 10:1 to 10:4 and 10:1 to 6:2. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoashi et al. (US 2012/0004321 A1) or alternatively over Jacob et al. (US 2015/0366801 A1), as applied to claims 1-2 and 6-7 above, in view of Kraubsauer et al. (US 2011/0268798 A1).
Instant claim 8 is drawn to the annular ODT according to claim 6, wherein the starch-based disintegrating agent is corn starch or sodium starch glycolate.
The teachings of Hoashi et al. and Jacob et al. are discussed above.
Hoashi et al. and Jacob et al. do not expressly teach that a starch-based disintegrating agent is corn starch or sodium starch glycolate.
Kraubsauer et al. teach ODTs comprising acetylsalicylic acid, acetaminophen and caffeine and one or more pharmaceutically acceptable excipients (Abstract, claim 1). The ODT comprises a disintegrant (claim 9) which is selected from crospovidone, sodium starch glycolate, cross-linked sodium carboxymethyl cellulose, and any mixture thereof ([0076], [0112]-[0113], and claim 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an ODT that is doughnut shaped and containing a medicinal ingredient and a disintegrant such as crospovidone, as taught by Hoashi et al., or alternatively, a rapidly dispersible dosage form that is donut-shaped and containing a drug and a disintegrating agent such as crospovidone, as taught by Jacob et al., each in view of the ODT comprising a drug and a disintegrant such as crospovidone or sodium starch glycolate, as taught by Kraubsauer et al., and produce the instant invention.
One of ordinary skill in the art would have found it obvious to do so because all the references are drawn to ODTs containing a drug and disintegrant. 
According to MPEP 2141 (III)(A), combining prior art elements according to known methods to yield predictable results is obvious. One of ordinary skill in the art would have had a reasonable expectation of success in using either crospovidone, as taught by Hoashi et al. ([0033] and [0036]), Jacob et al. ([0087] and [0145]), and Kraubsauer et al., or sodium starch glycolate, as taught by Kraubsauer et al. ([0076], [0112]-[0113], and claim 10) in an ODT since both are recognized as disintegrants. 
Regarding instant claim 8, the limitation of sodium starch glycolate would have been obvious over the sodium starch glycolate ([0076], [0112]-[0113], and claim 10), as taught by Kraubsauer et al. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoashi et al. (US 2012/0004321 A1), as applied to claims 1-2 6-7, 12-13, 16, and 18 above, in view of CN 101313907 A (“the ‘907 reference” hereafter – English machine translation).
The citations for the ‘907 reference below are based on the English language translation obtained by PE2E Search.
Instant claim 9 is drawn to the annular ODT according to claim 1, wherein the drug is olmesartan medoxomil or azilsartan.
The teachings of Hoashi et al. are discussed above.
Although Hoashi et al. teach hypotensive agents ([0026]-[0027]), they do not expressly teach olmesartan medoxomil or azilsartan.
The ‘907 reference teaches a medicine combination for treating hypertension with levamlodipine besylate and olmesartan medoxomil, wherein the combination is prepared in the form of an ODT (Abstract, ¶ bridging pages 1-2, Page 2 - ¶¶10-11, and claims 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an ODT that is doughnut shaped and contains a hypotensive medicinal ingredient and a disintegrant, as taught by Hoashi et al., in view of the ODT comprising olmesartan medoxomil, as taught by the ‘907 reference, and produce the instant invention.
One of ordinary skill in the art would have found it obvious to use the specific hypotensive drug, olmesartan medoxomil, taught by the ‘907 reference in place of the hypotensive drug taught by Hoashi et al. and have a reasonable expectation of success in producing a functional ODT containing a hypotensive drug. According to MPEP 2141 (III)(B), the simple substitution of one known element (the hypotensive taught by Hoashi et al.) for another (the olmesartan medoxomil taught by the ‘907 reference) to obtain predictable results is obvious. 
Regarding instant claim 9, the limitation of olmesartan medoxomil would have been obvious over the olmesartan medoxomil (Abstract, ¶ bridging pages 1-2, Page 2 - ¶¶10-11, and claims 1-3), as taught by the ‘907 reference.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoashi et al. (US 2012/0004321 A1), as applied to claims 1-2 6-7, 12-13, 16, and 18 above.
Instant claim 10 is drawn to the annular ODT according to claim 1, wherein a gradient (a/b) of the disintegrating time (seconds) of the annular orally disintegrating tablet with respect to a tableting pressure (kN) upon compression forming (a) and a disintegrating time (seconds) of a disk-shaped orally disintegrating tablet with respect to a tableting pressure (kN) upon compression forming (b) is 0.90 or less.
The teachings of Hoashi et al. are discussed above.
Hoashi et al. do not expressly teach that the gradient (a/b) is 0.90 or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an ODT that is doughnut shaped, contains a medicinal ingredient and a disintegrant, has a disintegration time of 30 seconds or shorter, and is prepared with a compression pressure of 9 kN, as taught by Hoashi et al., compare the disintegration time with an ODT without a central hole or which is disk-shaped, and produce the instant invention.
One of ordinary skill in the art would have found it obvious to do so in order to determine the disintegration time difference. One of ordinary skill in the art would have expected the doughnut shaped ODT of Hoashi et al. to disintegrate faster than a disk-shaped tablet since there is less material in the former. The recited gradient (a/b) of 0.90 or less would have been obvious over the doughnut-shaped ODT taught by Hoashi et al. unless there is evidence of criticality or unexpected results. 
Regarding instant claims 10-11, the limitations of the gradient (a/b) of 0.90 or less (instant claim 10) and 0.50 or less (instant claim 11) would have been obvious over the ODT that is doughnut shaped ([0045]), contains a medicinal ingredient ([0026]-[0027]) and a disintegrant ([0033] and [0036]), has a disintegration time of 30 seconds or shorter (Abstract and claim 1), and is prepared with a compression pressure of 9 kN ([0050], [0052], and [0054]), as taught by Hoashi et al. unless there is evidence of criticality or unexpected results. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoashi et al. (US 2012/0004321 A1), as applied to claims 1-2 6-7, 12-13, 16, and 18 above, in view of Makino et al. (EP 0 531 964 B1).
Instant claim 14 is drawn to the annular ODT according to claim 13, wherein the score line has a straight shape or a round shape in a plan view.
The teachings of Hoashi et al. are discussed above.
Although Hoashi et al. teach that the doughnut shaped ODT may be provided with a dividing line so that the tablet can be divided ([0045]), they do not expressly teach that the score line has a straight shape or a round shape in a plan view.
Makino et al. teach a divisible tablet of round configuration having a V-sectioned top groove (Page 4, lines 3-9, FIGS. 1 and 2, and claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an ODT that is doughnut shaped, contains a medicinal ingredient and a disintegrant, and has a dividing line, as taught by Hoashi et al., in view of the V-sectioned score on the surface of a tablet, as taught by Makino et al., and produce the instant invention.
One of ordinary skill in the art would have found it obvious to do so because it is obvious to use a known technique (preparing a V-sectioned groove on a divisible tablet – as taught by Makino et al.) to a known product (the doughnut shaped ODT with a dividing line – as taught by Hoashi et al.) ready for improvement to yield predictable results. Please see MPEP 2141(III)(D). Furthermore, Makino et al. teach that due to the V-sectioned top groove minimized pressure can advantageously applied to divide the tablet into pieces (Page 4, lines 51-56). 
Regarding instant claim 14, the limitation of the score line having a straight shape would have been obvious over the doughnut shaped ODT with a dividing line ([0045]), as taught by Hoashi et al. in view of the divisible tablet of round configuration having a V-sectioned top groove (Page 4, lines 3-9, FIGS. 1 and 2, and claim 1), as taught by Makino et al. 
Regarding instant claim 15, the limitation of the apex angle Θ of the V-shaped groove being within a range of 90° ± 20° would have been obvious over the V-sectioned groove having an angle α of about 70 degrees (Page 4, lines 10-16), as taught by Makino et al. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoashi et al. (US 2012/0004321 A1), as applied to claims 1-2 6-7, 12-13, 16, and 18 above, in view of Jacob et al. (US 2015/0366801 A1).
Instant claim 17 is drawn to the annular ODT according to claim 13, wherein an internal diameter is 1 mm or more and 4 mm or less.
The teachings of Hoashi et al. are discussed above.
Although Hoashi et al. teach that the doughnut shaped ODT may be provided with a dividing line so that the tablet can be divided ([0045]), they do not expressly teach an internal diameter is 1 mm or more and 4 mm or less.
The teachings of Jacob et al. with respect to a donut, ring or tube shaped dosage form having a bore or hole having a diameter in the range of 3-10 mm ([0069] and FIGS. 4A and 4B) are discussed in detail above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an ODT that is doughnut shaped, contains a medicinal ingredient and a disintegrant, and has a dividing line, as taught by Hoashi et al., in view of the donut shaped dosage form having a bore or hole having a diameter in the range of 3-10 mm, as taught by Jacob et al., and produce the instant invention.
One of ordinary skill in the art would have found it obvious to do so because it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141(III)(A). One of ordinary skill in the art would have found it obvious to use the diameter range of the inner bore or hole taught by Jacob et al. in the doughnut shaped ODT of Hoashi et al. and have a reasonable expectation of success in producing a functional ODT.
Regarding instant claim 17, the limitation of an internal diameter is 1 mm or more and 4 mm or less would have been obvious over the doughnut shaped ODT with a dividing line ([0045]), as taught by Hoashi et al. in view of the donut, ring or tube shaped dosage form having a bore or hole having a diameter in the range of 3-10 mm ([0069]), as taught by Jacob et al. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615